Citation Nr: 0204756	
Decision Date: 05/20/02    Archive Date: 05/24/02	

DOCKET NO.  99-06 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1957 until his retirement in December 1977.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  
In September 2000, the Board denied a rating in excess of 10 
percent for hypertension.  At the time, two additional issues 
raised by the veteran were remanded by the Board to the RO 
for additional development.

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In March 2001, the 
General Counsel for the VA (General Counsel) filed a motion 
to vacate the Board's decision and to remand this matter for 
development and readjudication.  The Court granted the motion 
in July 2001, vacating and remanding the issue of entitlement 
to a rating in excess of 10 percent for hypertension to the 
Board.  The procedural development of this case will be 
described in more detail below.  


FINDING OF FACT

Competent evidence does not show that the veteran's 
hypertension is manifested by diastolic pressures 
predominantly 110 or more, or systolic pressures 
predominantly 200 or more.


CONCLUSION OF LAW

A rating in excess of 10 percent for hypertension is not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.104, Diagnostic 
Code 7101 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service medical records show that the veteran was treated for 
hypertension while on active duty.  On November 1977 
separation examination, his blood pressure was noted to be 
120/84 (systolic/diastolic).  In a report of medical history, 
it was indicated that the veteran's hypertension was 
controlled with medication.  

On April 1978 VA examination, it was indicated that the 
veteran continued to take medication for hypertension.  On 
examination, his heart was found to be regular, with good 
sounds and no murmurs.  Peripheral pulses were found to be 
normal.  Blood pressure readings were: 130/90 (sitting), 
120/100 (recumbent), and 134/90 (standing).

Service connection for hypertension, rated 10 percent from 
December 1977, was granted by a rating decision in June 1978.

The veteran filed this claim in April 1998.  Private medical 
records obtained reveal the veteran received treatment for 
hypertension.  Significantly, no medical record discloses a 
diastolic pressure of 110 or more or a systolic pressure of 
200 or more. VA medical records obtained document various 
blood pressure readings from December 1993 to April 1998.  
There were no diastolic readings of 110 or more and no 
systolic readings of 200 or more.

On September 1998 VA examination, the veteran's blood 
pressure was 140/80 sitting and 148/80 standing.  Examination 
of the heart revealed regular rate and rhythm.  An 
electrocardiogram (EKG) showed normal sinus rhythm.  A chest 
x-ray revealed no heart or lung abnormality.  
Arteriosclerotic change in the aorta was noted.  The 
diagnoses included hypertension, controlled on current 
therapy.

Additional private medical records obtained show that the 
veteran was treated for his hypertension on various 
occasions.  These records do not show a diastolic pressure of 
110 or more, or a systolic pressure of 200 or more.  

At a May 1999 personal hearing, the veteran testified that he 
had been treated for his hypertension since 1974.  He 
indicated he had never been hospitalized, but that his blood 
pressure medication was doubled about three months prior to 
the hearing.  He experienced occasional dizziness because of 
hypertension.  On inquiry, the veteran testified that he did 
not take nitroglycerin, and that he did not get chest pain.

The veteran also submitted a copy of a blood pressure log he 
had kept from April 16, 1999, to May 26, 1999.  This log 
shows blood pressure readings for each day during this 
period, once in the morning and once in the evening.  The 
systolic readings ranged from 164 to 178, while the diastolic 
readings ranged from 80 to 92.

In September 2000, the Board denied a rating in excess of 10 
percent for hypertension.  As was noted above, this case was 
appealed to the Court.  In March 2001, the General Counsel 
filed a motion to vacate the Board's decision and to remand 
this matter for development and readjudication in light of 
the Veterans Claims Assistance Act of 2000 (VCAA) and the 
Court's decision in Holliday v. Principi, 14 Vet. App. 280 
(2001).  In July 2001 the Court granted the motion, vacating 
and remanding this issue to the Board.  

In October 2001, the Board contacted the veteran and his 
representative.  It was indicated that the case had recently 
been transferred to the Board.  As provided by the Court's 
order, the veteran and his representative were given the 
opportunity to submit additional argument and evidence in 
support of this appeal.  Written argument by the veteran's 
representative was submitted in May 2002. 

II.  The Duty to Assist and the Court's 2001 Decision

After the Board's September 2000 decision, there was a change 
in the law during the pendency of this appeal with the 
enactment of the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5106, 5107 (West Supp. 2001).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. § 
3.156(b) that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim (which was 
never at issue in this case), redefine the obligations of VA 
with respect to the duty to assist (which is also, in light 
of the veteran's own contentions, not at issue in this case), 
and include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, however, even though the RO 
did not have the benefit of the explicit provisions of the 
VCAA, VA's duties clearly have been fulfilled.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The record 
shows that the veteran was notified in the RO rating 
decision; statement of the case; the supplemental statement 
of the case, and the Board's prior decision of the reasons 
and bases for the denial of his claim.  His hearing testimony 
and his submission of blood pressure readings reflect that he 
is aware what evidence is needed in this case.  VA finds no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes that 
VA's notification requirements are met.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  
In this case, all pertinent evidence is of record.  Updated 
clinical records were obtained.  The veteran was afforded a 
VA examination.  He has submitted his own recordings of blood 
pressures.  The veteran was afforded opportunities to submit 
argument on behalf of his claim, which he did.  He has not 
referenced any unobtained evidence that might aid his claim 
or that might be pertinent to the bases of the denial of the 
claim.  No further evidence has been submitted since 
September 2000. 

The VCAA and its regulations apply in the instant case, but 
the Board finds that the mandates of the new law and 
regulations have been clearly met. A remand to the RO for 
initial consideration in light of the VCAA and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The veteran is not prejudiced by 
the Board's consideration of the merits of his claim, as set 
forth below.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
In making this determination, the Board has carefully 
reviewed the May 2002 written argument presented by the 
veteran's representative.  In this argument, there is 
absolutely no indication that this condition had worsened 
since the Board's determination of September 2000.  
Significantly, the veteran himself has failed to indicate a 
worsening of his condition.  

III.  Analysis

As noted above, the veteran filed this claim in April 1998.  
The rating criteria for evaluating diseases of the heart 
(including hypertension) were revised, effective January 12, 
1998.  See 62 Fed. Reg. 65219 (Dec. 11, 1997) (codified at 38 
C.F.R. § 4.104 (2001)).  Consequently, the new criteria 
apply.  The veteran's hypertension is evaluated pursuant to 
the criteria found at 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2001).  Under these criteria, hypertensive vascular disease 
(hypertension and isolated systolic hypertension) is afforded 
a 10 percent evaluation for diastolic pressure predominately 
measuring 100 or more or; systolic pressure predominantly 
measuring 160 or more, or; where continuous medication is 
required for control of hypertension in an individual with a 
history of diastolic pressure predominantly measuring 100 or 
more.  A 20 percent evaluation is afforded for diastolic 
pressure predominantly measuring 110 or more, or; systolic 
pressure predominantly measuring 200 or more.  A 40 percent 
evaluation is afforded for diastolic pressure predominantly 
measuring 120 or more.  Finally, a 60 percent evaluation is 
warranted for diastolic pressure predominantly measuring 130 
or more. 
In the instant case, the symptoms of the veteran's 
hypertension do not meet or nearly approximate the criteria 
for a rating in excess of 10 percent.  The medical records on 
file, including the September 1998 VA examination report and 
the veteran's own blood pressure reading records do not 
reflect a single diastolic reading of 110 or more or a single 
systolic reading of 200 or more.  Even if such a reading did 
exist, it would not support the conclusion that diastolic 
pressures are predominantly 110 or more or that systolic 
pressures are predominantly 200 or more.  Predominantly 
connotes a standard of more often than not.  Such standard 
clearly is not met.  

The veteran's own readings of his blood pressure, submitted 
to the hearing officer at the RO in May 1999, do not support 
the conclusion that he is entitled to a 20 percent evaluation 
under Diagnostic Code 7101.  With diastolic readings between 
85 and 90, and systolic pressures between 165 and 170, the 
veteran is nowhere near the criteria for a 20 percent 
evaluation under Diagnostic Code 7101.  Accordingly, his 
claim must fail.  With regard to the veteran's subjective 
complaints, it is noteworthy that dizziness (reported by the 
veteran) is not a basis for a higher evaluation under the 
rating schedule.  Regarding the contention that he feels 
tired when he walks far, that complaint, likewise, is not a 
criterion for rating the disability at hand.  

Finally, in the absence of an exceptional or unusual 
disability picture, the Board finds that the criteria for 
referral for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met. 

ORDER

A rating in excess of 10 percent for hypertension is denied.  


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

